DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species of protease of SEQ ID NO.: 1, Bacillus licheniformis, calcium chloride, and low molecular weight polyethylene glycol/C2-C8 alcohol having at least two –OH groups in the reply filed on 08/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 1-24 are pending in this US patent application. Claims 8, 12, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2021.
Claims 1-7, 9-11, and 14-24 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statements filed in this application on 10/03/2019 and 10/13/2020 have been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 depends from claim 1 and recites a further limitation of “the second separation step”. However, claim 1 does not recite a second separation step. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 1 because it is unclear whether “the second separation step” is intended to refer to the separation step of claim 1 or to an additional separation step. Therefore, claim 24 is indefinite and is rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claim 24 to depend from claim 2, which does recite a second separation step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-11, 14-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over European patent application EP 2125865 filed by Jakobsen et al., published 07/30/2014 (cited on the IDS filed 10/03/2019), in view of US patent 6316240 granted to Laustsen et al., issued 11/13/2001.

Jakobsen teaches a method of solubilizing protease crystals in a fermentation broth (see entire document, including page 2, paragraph 0001). The yield of industrial proteases is now so high that more than 60% of the protease in the fermentation broth may be present as crystals and/or precipitate (page 2, paragraph 0002; cf. claim 4). The protease may be subtilisin 309/Savinase (page 2, paragraphs 0010-0011; page 5, paragraph 0049; cf. claims 5-7; the Examiner notes that subtilisin 309 and Savinase are synonyms for each other and represent the protease of SEQ ID NO.: 1). The microorganism from which the protease is obtained can be Bacillus licheniformis (page 3, paragraph 0015; page 5, paragraph 0049; cf. claims 9-11). The fermentation broth contains protease crystals along with cells and other solids (page 3, paragraph 0026, to page 4, paragraph 0027; cf. part a) of claim 1 [“…desired product in precipitated form, cells and cell debris”]; the Examiner notes that any fermentation broth containing cells will also contain at least one molecule of a substance that can be interpreted as “cell debris”). The protease crystals are solubilized by diluting the fermentation broth with water to a preferred degree of 200-700% (w/w), adding a divalent salt that can be calcium chloride, adjusting the pH value of the fermentation broth to a pH value below 5.5, and removing the microorganism producing the protease of interest (page 3, paragraph 0026, to page 4, paragraph 0029; cf. claims 2 and 15-18; cf. part b) of claim 

However, Jakobsen does not teach separating the fermentation broth into a first phase comprising supernatant and the second phase comprising desired product in precipitated form, cells, and cell debris prior to solubilizing the protease crystals.

Laustsen teaches the recovery of a crystallized peptidase from a culture broth (see entire document, including column 1, lines 13-16, and column 2, lines 4-18). The culture broth may be a centrifuged fraction of a culture broth obtained after centrifugation containing cells, insoluble substrates, insoluble fermentation products, and insoluble protein of interest. The centrifuged fraction is then suspended or diluted in an aqueous solution, such as water, before the protein of interest is solubilized (column 4, lines 29-44; cf. claim 14; cf. part a) of claim 1; the Examiner notes that any fermentation broth with a protease concentration high enough to induce crystallization would have at least one molecule of soluble protease [i.e., “desired product in soluble form”], which would be present in the supernatant following centrifugation). Preferred cells are Bacillus cells, and preferred enzymes are proteases (column 5, line 56; column 6, lines 45-59).

While Jakobsen does not teach centrifuging the fermentation broth and separating the fraction containing the insoluble Savinase and Bacillus licheniformis cells from the supernatant prior to solubilizing the Savinase crystals, it would have been Bacillus licheniformis culture broth containing Savinase crystals of Jakobsen as taught by Laustsen prior to solubilizing the crystals of Jakobsen would successfully result in the solubilization of the Savinase crystals.
Jakobsen and Laustsen do not teach the percentage of the liquid part of the fermentation broth that is removed prior to solubilization in the method rendered obvious by their teachings. However, the range of liquid removal recited in instant claim 3 would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of liquid supernatant allowed to remain after centrifugation because the concentration of all elements of the protease-containing broth prior to solubilization is an art-recognized, result-effective variable known to affect the degree of solubilization of the protease crystals and the amount of protease purified from the fermentation process, which would have been optimized in the art to provide the desired protease yield.
.

Claims 1-7, 9-11, 14, 19-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 6316240 granted to Laustsen et al., issued 11/13/2001, in view of European patent application EP 2125865 filed by Jakobsen et al., published 07/30/2014 (cited on the IDS filed 10/03/2019), and international patent application WO 97/23604 filed by Andre, published 07/03/1997.

Laustsen teaches the recovery of a crystallized peptidase from a culture broth (see entire document, including column 1, lines 13-16, and column 2, lines 4-18). The culture broth may be a centrifuged fraction of a culture broth obtained after centrifugation containing cells, insoluble substrates, insoluble fermentation products, and insoluble protein of interest. The centrifuged fraction is then suspended or diluted in an aqueous solution, such as water, before the protein of interest is solubilized (column 4, lines 29-44; cf. claims 14 and 19; cf. part a) of claim 1; the Examiner notes that any fermentation broth with a protease concentration high enough to induce crystallization would have at least one molecule of soluble protease [i.e., “desired product in soluble form”], which would be present in the supernatant following centrifugation). Preferred cells are Bacillus cells, and preferred enzymes are proteases (column 5, line 56; column 6, lines 45-59; cf. claims 5-6 and 9-10).
The solubilization is performed by adjusting the pH of the broth to a pH value of from pH 9.75 to pH 13 (column 4, lines 60-67, to column 5, line 1; cf. claim 19; cf. part 

However, Laustsen does not teach that the protein is Savinase and is obtained from Bacillus licheniformis. Laustsen also does not teach the addition of the particular chemicals of claim 21 to the broth for solubilization.

Jakobsen teaches a method of solubilizing protease crystals in a fermentation broth (see entire document, including page 2, paragraph 0001). The yield of industrial proteases is now so high that more than 60% of the protease in the fermentation broth may be present as crystals and/or precipitate (page 2, paragraph 0002; cf. claim 4). The protease may be subtilisin 309/Savinase (page 2, paragraphs 0010-0011; page 5, paragraph 0049; cf. claims 5-7; the Examiner notes that subtilisin 309 and Savinase are synonyms for each other and represent the protease of SEQ ID NO.: 1). The microorganism from which the protease is obtained can be Bacillus licheniformis (page 3, paragraph 0015; page 5, paragraph 0049; cf. claims 9-11). The fermentation broth 

Andre (the WO 97/23604 reference particularly cited by Laustsen as describing suitable agents for mediating the solubilization of an insoluble protein) teaches that diols and triols such as 1,2-ethanediol, 1,2-propanediol, 1,3-butanediol, and glycerol are preferred polyols to be added to fermentation broths (see entire document, including page 7, line 32, to page 8, line 2; cf. claims 20-21).

While Laustsen does not teach that the protein crystals are Savinase crystals obtained from Bacillus licheniformis, it would have been obvious to one of ordinary skill in the art to use the solubilization method of Laustsen on such crystals because Laustsen teaches that the method can be used on protease crystals obtained from Bacillus fermentation and because Jakobsen teaches that the industrial fermentation of Bacillus licheniformis for the production of Savinase results in the production of Savinase crystals that require solubilization. One of ordinary skill in the art would have a reasonable expectation that using the solubilization method of Laustsen to solubilize Bacillus licheniformis as taught by Jakobsen would successfully result in the solubilization of the crystals.
Laustsen and Jakobsen do not teach the addition of diols and triols such as 1,2-ethanediol, 1,2-propanediol, 1,3-butanediol, and glycerol to the fermentation broth. However, Laustsen does teach that the polyols taught by Andre can be added to the fermentation broth for the mediation of the solubilization of the insoluble protein, and Andre teaches that diols and triols such as 1,2-ethanediol, 1,2-propanediol, 1,3-butanediol, and glycerol are preferred polyols to add to fermentation broths. One of ordinary skill in the art would have a reasonable expectation that adding the diols and triols such as 1,2-ethanediol, 1,2-propanediol, 1,3-butanediol, and glycerol as taught by Andre to the fermentation broth containing Savinase crystals from the fermentation of Bacillus licheniformis as rendered obvious by Laustsen and Jakobsen would successfully result in the mediation of the solubilization of the Savinase crystals.
While Laustsen teaches that stabilizers and protease inhibitors may be added to the fermentation broth, Laustsen does not specifically teach that these compositions be added to the broth prior to centrifuging the broth, as recited in instant claim 23. However, it would have been obvious to one of ordinary skill in the art to add stabilizers and protease inhibitors to the broth at the earliest point possible, including prior to the centrifugation to produce a spin down fraction of a culture broth as taught in column 4 of Laustsen, to prevent hydrolysis of the desired protease enzyme by other cellular proteases.
Laustsen, Jakobsen, and Andre do not teach the percentage of the liquid part of the fermentation broth that is removed prior to solubilization in the method rendered In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of liquid supernatant allowed to remain after centrifugation because the concentration of all elements of the protease-containing broth prior to solubilization is an art-recognized, result-effective variable known to affect the degree of solubilization of the protease crystals and the amount of protease purified from the fermentation process, which would have been optimized in the art to provide the desired protease yield.
Therefore, claims 1-7, 9-11, 14, 19-21, and 23-24 are rendered obvious by Laustsen in view of Jakobsen and Andre and are rejected under 35 U.S.C. 103.

Claims 1-7, 9-11, 14-18, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over European patent application EP 2125865 filed by Jakobsen et al., published 07/30/2014 (cited on the IDS filed 10/03/2019), in view of US patent 6316240 granted to Laustsen et al., issued 11/13/2001, and Kazan et al., J. Ind. Microbiol. Biotechnol. 32: 335-344 (2005).



Kazan teaches the isolation of alkaline proteases from culture broths following the fermentation of Bacillus cells (see entire document, including page 336, left column, paragraph 2). The dissolved proteins in the supernatant were precipitated. The precipitate was collected by centrifugation, dissolved in buffer, and applied to a DEAE-cellulose column. Fractions that eluted from the column were pooled based on specific alkaline protease activity (page 336, left column, paragraph 5). 

While Jakobsen and Laustsen do not teach the isolation of the soluble protease from the fermentation broth in addition to the isolation and solubilization of the protease present in crystalline/insoluble form in the fermentation broth, it would have been obvious to one of ordinary skill in the art to do so because Kazan teaches that soluble alkaline proteases can be isolated from Bacillus fermentation broths and because doing so would increase the overall yield of the Savinase from the Bacillus licheniformis fermentation process. While Jakobsen, Laustsen, and Kazan do not teach that the Savinase present in soluble form from the fermentation broth is combined with the Savinase that had been present in insoluble form in the fermentation broth and was Bacillus licheniformis fermentation. One of ordinary skill in the art would have a reasonable expectation that isolating the soluble Savinase from the fermentation broth of Jakobsen using the method taught by Kazan and then adding the isolated soluble Savinase to the Savinase fraction solubilized by the method rendered obvious by Jakobsen and Laustsen would successfully result in the increased yield of Savinase from the fermentation process.
Therefore, claims 1-7, 9-11, 14-18, 22, and 24 are rendered obvious by Jakobsen in view of Laustsen and Kazan and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/29/2021